Citation Nr: 1716557	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  10-49 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to a low back disability.

3.  Entitlement to service connection for a right shoulder disability, to include as secondary to a low back disability.

4.  Entitlement to service connection for a neck disability, to include as secondary to a low back disability.

5.  Entitlement to a sleep disorder, to include as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 7, 1969 to October 16, 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009, June 2011 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2014 the Board remanded these issues for additional development.


FINDINGS OF FACT

1.  The Veteran's low back disability was not manifest in service, was not manifest within one year of separation and is not related to service.

2.  The Veteran's left shoulder disability did not manifest within one year of separation from active service, is not otherwise etiologically related to his service, and was not caused or aggravated by a service-connected disability.

3.  The Veteran's right shoulder disability did not manifest within one year of separation from active service, is not otherwise etiologically related to his service, and was not caused or aggravated by a service-connected disability.

4.  The Veteran's neck disability did not manifest within one year of separation from active service, is not otherwise etiologically related to his service, and was not caused or aggravated by a service-connected disability.

5.  The Veteran's sleep apnea is not related to service, and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Entitlement to service connection for a left shoulder disability to include as secondary to a service-connected disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  Entitlement to service connection for a right shoulder disability to include as secondary to a service-connected disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  Entitlement to service connection for a neck disability to include as secondary to a service-connected disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

5.  Entitlement to service connection for a sleep apnea disability, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in August 2009 and January 2011 letters.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  

As the Board will discuss in detail in the analysis below, the Veteran was provided with a VA examination in September 2010.  Per the September 2014 Board remand instructions, the Veteran was also provided VA examination in September 2015.  The report of the September 2010 and September 2015 VA examination reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the September 2010 and September 2015 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2016); Barr, 21 Vet. App. at 312.

In light of the above, the Board also finds that the RO substantially complied with the September 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed sleep apnea disability.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, and as will be discussed in detail below, the standards of McLendon are not met in this case as there is no credible lay evidence or competent medical evidence that the Veteran's sleep apnea disability is related to service or secondary to a service-connected disability.  Thus remand for a VA examination is not necessary. 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran is seeking service connection for disabilities of the low back, both shoulders, neck and for sleep apnea.  He essentially contends that he sustained a back injury in service in 1971, during a helicopter accident.  With respect to the claimed shoulders and neck disabilities, it has been asserted that these disabilities are directly related to injuries sustained during the helicopter accident and also as secondary to the claimed back disability.   Finally, the Veteran is also seeking service connection for a sleep disorder as secondary to the claimed back disability.

The Veteran's service treatment records are negative for complaints or disabilities related to a back, bilateral shoulder, neck or sleep apnea disability.  

Notably, a February 1971 service treatment record noted that the Veteran was in an aircraft accident where he suffered a slight abrasion to his abdomen possibly from the seatbelt.  

The Veteran's October 1971 separation examination was negative for a back, bilateral shoulder, neck or sleep apnea disability.

A September 1986 private chiropractor report noted a diagnosis of a right shoulder strain.  The Veteran specifically denied trauma or broken bones and noted that the right shoulder was a "constant ache".  

A September 1987 private chiropractor report indicated that the Veteran had recently been in a motor vehicle accident where his vehicle was hit head on.  He complained of pain between his shoulders when lifting.

A July 1992 private chiropractor report noted that the Veteran had a sore lower back.  A treatment report 2 days later from the same private chiropractor noted that the low back was "better today".

An October 1993 private chiropractor report indicated that the Veteran had left shoulder stiffness and neck stiffness as he was hurt when playing racquetball.

A March 2002 private chiropractor report noted some low back and shoulder stiffness.

A November 2005 private chiropractic note reported low back pain and neck stiffness.

On a January 2010 Agent Orange registry examination, the examiner noted that the Veteran was involved in 2 helicopter crashes during service and had chronic low back pain since that time.  The physician noted that the Veteran had no post-service injuries.  The diagnosis was status post injury to the lumbosacral spine with degenerative disk disease and degenerative arthritis with radiculopathy.

A March 2010 VA treatment report noted that the Veteran had a diagnosis of degenerative joint disease of the lumbar spine.  

The Veteran underwent a VA examination in September 2010.  The examiner noted that the Veteran had current problems of left shoulder pain, chronic neck pain and chronic back pain radiating into his left lower extremity.  The Veteran reported that the onset of his back pain was in 1973 as he had a "couple" of helicopter crashes while he was in Vietnam.  The first helicopter crash occurred in February 1971 and the second one occurred in April 1971.  The Veteran noted that he never complained of pain at the time and continued to do his job.  However, he reported that he initially began feeling significant back pain in 1972 while he was working as a car mechanic.  The diagnosis was mild lumbar degenerative disc disease and spondylosis as well as lumbar spine and thoracic spine with moderate osteopenia.  The examiner noted that while the Veteran reported that he was not one to complain, his service treatment records indicate multiple complaints regarding other symptoms.  However, the Veteran's service treatment records were negative regarding low back pain even though there was a notation that indicated that the Veteran had a helicopter crash.  The examiner noted that he would "certainly expect" someone who made the various complaints regarding his other maladies to mention something regarding his low back if it was of a significant nature after the helicopter crash.  The examiner noted that he reviewed some of the records that the Veteran brought with him from his personal chiropractor which demonstrated treatment as early as 1987 for his left shoulder, right shoulder, thoracic spine, neck, left arm and left knee.  There was only one notation regarding his low back which noted a sore low back in 1992 which was later followed up 2 days later with a "low back better" notation.  The examiner opined that there was insufficient evidence to support that the Veteran's low back condition was related to his military helicopter crash.  The examiner concluded that the Veteran's current lumbar spine degenerative disc disease with radiculopathy was less likely than not caused by or a result of the in-service military helicopter crash.  Additionally, x-rays demonstrated mild degenerative joint disease and severe osteopenia.  The degree of osteopenia suggested the possibility of myeloproliferative disorder such as myeloma.

In a January 2011 correspondence, the Veteran's wife indicated that she had known her husband for 36 years and he had experienced chronic back, shoulder and neck pain during their entire relationship and marriage.  

In a January 2011 correspondence, a coworker and friend of the Veteran's noted that he had known the Veteran for 17 years and that he had recalled the Veteran complaining of back and neck problems while working on the job.

A July 2012 sleep study noted that the Veteran had 3 apneas throughout the night.

Per the September 2014 Board remand instructions, the Veteran underwent a VA spine examination in September 2015.  The examiner noted that the Veteran had a diagnosis of mild osteoporosis with mild degenerative disc disease due to osteoporosis and mild degenerative joint disease of the lumbosacral spine without radiculopathy.  The Veteran reported that he did not have back pain in service but that he was in 2 helicopter crashes.  He first noticed the onset of back pain after service but could not recall the year.  He first noticed back pain after he was wrestling with a friend.  He also noticed back pain in 1977 when he was carrying his children.  He received chiropractic treatment in 1987 where he was told that his shoulder pain was due to his back pain.  He noted a 1987 motor vehicle accident but that an injury to his eye was the only injury he received in this accident.  The examiner opined that it was less likely than not that the Veteran's back disability was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran's separation examination did not report back trouble.  The Veteran was seen in service for one of the helicopter crashes in 1971 but his comments were made concerning an abrasion of his left abdomen from a seat belt while there no was no mention of a back, shoulder or neck injury.  The first mention of low back trouble is from the chiropractor notes of 1987 after a significant motor vehicle accident in September 1987.  Even after this, there no note until 1992 for his low back when he was seen after he had acute pain from lifting furniture which was noted to be better one week later.  There was no supporting medical documentation of a low back chronic disease in proximity to his service dates.  The Veteran himself gave a history that he did not "notice" back pain until after separation and a history of year and onset was vague and uninformative.  The examiner opined that it was less likely than not that the Veteran's back was injured in his activities after service.  His wife attests that she observed back trouble but she only knew him since 1975 which was 4 years after his service separation.  His work supervisor also did not know the Veteran until 1997 since the Veteran did not work with him before this time.  

Per the September 2014 Board remand instructions, the Veteran underwent a VA examination for his shoulder disabilities in September 2015.  The examiner noted diagnoses of acromioclavicular (AC) joint osteoarthritis of the right shoulder with an onset of 2015 and a right shoulder strain with an onset of 1986.  The Veteran also had degenerative joint disease of the glenohumeral and AC joints of the left shoulder.  The Veteran reported that he first noticed his left shoulder pain after his separation from active service when he was lifting heavy things.  When asked what year this was, the examiner noted that the Veteran's answer was vague and uninformative.  He was first seen for his left shoulder pain by a chiropractor in 1987 who informed him that his left shoulder problems were due to his low back being out of alignment.  The Veteran also reported that he did not injure his left shoulder after service.  Regarding his right shoulder, the Veteran could not recall when his right shoulder pain began but noted that whenever his low back hurt, his right shoulder would hurt.  He did not recall a right shoulder injury and did not have right shoulder pain in service.  He noted that he was in 2 helicopter crashes in service but did not report things from these accidents as he was young and did not realize he was injured.  The examiner opined that it was less likely than not that the Veteran's shoulder disabilities were incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran's separation examination did not report any shoulder trouble and the Veteran's service treatment records did not find any shoulder complaints.  The helicopter crash indicated that the Veteran was wearing a seatbelt which would at least as likely prevent any shoulder injury.  The examination after the crash did not mention any shoulder complaints or finding of shoulder injury although it mentioned an abrasion from his seatbelt.  The "buddy letters" were composed by individuals who did not know the Veteran until 1975 and 1977 at the earliest and the Veteran separated from service in 1971 which was not in close enough proximity to his service to assume his shoulder symptoms that they observed were due to events in service.  There was no documentation for a shoulder complaint or treatment until 1986 for the right shoulder which is too long for it be assumed to be due to service.  The Veteran did not complain about his left shoulder until after his motor vehicle accident in 1987 which was at least as likely as not the cause of his left shoulder problem as it was a head-on crash at about 30 miles per hour for each vehicle.  The Veteran himself reported that he did not have shoulder pain until sometime after service and then is unsure of the year.

Per the September 2014 Board remand instructions, the Veteran underwent a VA examination for his neck disability in September 2015.  The Veteran had a diagnosis of cervical spine osteoporosis and mild degenerative joint disease without radiculopathy with an onset of 2010.  The examiner noted that the Veteran reported that the Veteran first noticed his neck pain when he was doing push-ups after service and did not have neck pain in service.  He was first seen by a chiropractor in 1987 who informed the Veteran that his neck pain was due to his low back problems.  The examiner opined that it was less likely than not that the Veteran's neck disability was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran's separation examination did not report any neck/cervical spine trouble and he reported to be in "good health".  While both "buddy letters" attested to some neck symptoms, neither buddy letter knew the Veteran until years after his separation.  There was no documentation of treatment of a neck complaint until after a head on motor vehicle accident in 1987.  The private chiropractor who had seen him after this accident had also seen him a year before for a right shoulder strain and did not mention any neck problems.  There was no documentation for a cervical spine/neck disease in proximity to his service.  The Veteran himself reported that he did not notice neck pain until after service.  He was seen in service after one helicopter crash and the note indicated specifically that there was no head injury (and hence no mechanism for cervical spine injury) and that the Veteran had been wearing a seatbelt during the crash.  It was well known that motor vehicle accidents, particularly a head-on accident at 30 miles per hour, often cause whiplash injury to the neck.  The records indicated that his neck problems became off and on since the motor vehicle accident.

A.  Low back, Left Shoulder, Right Shoulder, Neck

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for low back, left shoulder, right shoulder and neck disabilities is not warranted.

As there are current diagnoses of degenerative disc disease of the lumbar spine and cervical spine and degenerative joint disease of the right shoulder and left shoulder, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this instance however, service connection for degenerative disc disease of the lumbar and cervical spine and degenerative joint disease of the bilateral shoulders on a presumptive basis is not warranted as the record does not show evidence of degenerative disc disease of the lumbar and cervical spine or degenerative joint disease of the bilateral shoulders within one year of the Veteran's separation from active duty.  Although the Veteran dated the onset of his in-service helicopter accidents, the first medical evidence of a back disability is the July 2002 private treatment record which noted low back pain.  The first evidence of a right shoulder disability is a September 1986 private chiropractor report which noted a diagnosis of a right shoulder strain while the first evidence of a left shoulder disability is a September 1987 private chiropractor report.  Finally, the first evidence of a neck disability is an October 1993 private chiropractor report indicated that the Veteran had left shoulder stiffness and neck stiffness as he was hurt when playing racquetball.

Accordingly, service connection for low back, left shoulder, right shoulder and neck disabilities on a presumptive basis is not warranted as a chronic disease did not manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.

To the extent that the Veteran is asserting that he experienced low back, left shoulder, right shoulder or neck pain and continuing symptoms thereafter, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

Again, the Veteran contends that he sustained a back, neck and shoulder injuries in service during a helicopter accident.

The Veteran has also submitted statements from various people who have witnessed the Veteran's back problems, including his wife, who has indicated she has known the Veteran since approximately 1975, shortly after his separation from service, and has witnessed him having back problems for the entirety of that period.  A coworker also noted witnessing the Veteran have back, shoulder and neck problems while at work.  Additionally, the Veteran reported that he initially began feeling significant back pain in 1972 while he was working as a car mechanic.  

Regarding the Veteran's claim for a low back disability, the Board finds it significant that the September 2010 VA examiner noted that while the Veteran reported that the onset of his back pain was in 1973 as he had a "couple" of helicopter crashes while he was in Vietnam, his service treatment records were negative regarding low back pain even though there was a notation that indicated that the Veteran had a helicopter crash.  The examiner noted that he would "certainly expect" someone who made various complaints regarding his other maladies to mention something regarding his low back if it was of a significant nature after the helicopter crash.  The examiner also noted that there was only one notation from a private chiropractor regarding his low back which noted a sore low back in 1992.  

Additionally, the September 2015 VA examiner also specifically addressed the Veteran's claims of continuity of symptomatology and noted that there was no supporting medical documentation of a low back chronic disease in proximity to his service dates.  Notably, the examiner indicated that the Veteran himself gave a history that he did not "notice" back pain until after separation and his reports of a history of year and onset of the back pain were vague and uninformative.  The examiner also noted that while the Veteran's wife attests that she observed back trouble, she only knew him since 1975 which was 4 years after his service separation while his work supervisor also did not know the Veteran until 1997.

Regarding the Veteran's left and right shoulder disabilities, the September 2015 VA examiner again specifically addressed the Veteran's claims of continuity of symptomatology when noting that the Veteran's answer was vague and uninformative when asked about his reports that he first noticed his left shoulder pain after his separation from active service.  The examiner also indicated that there was no documentation for a shoulder complaint or treatment until 1986 for the right shoulder and the Veteran did not complain about his left shoulder until after his motor vehicle accident in 1987.  Additionally,  the examiner noted that the submitted "buddy letters" were composed by individuals who did not know the Veteran until 1975 and 1977 at the earliest and the Veteran separated from service in 1971 which was not in close enough proximity to his service to assume his shoulder symptoms that they observed were due to events in service.   

Regarding the Veteran's neck disability, the September 2015 VA examiner again specifically addressed the Veteran's claims of continuity of symptomatology when noting that there was no documentation for a cervical spine/neck disease in proximity to his service as there was no documentation of treatment of a neck complaint until after a head on motor vehicle accident in 1987.  The examiner again noted that while both "buddy letters" attested to some neck symptoms, neither author of the buddy letter knew the Veteran until years after his separation.

Significantly, the Board notes that the Veteran's service treatment records demonstrate complaints and treatment for rashes, a urinary tract infection, ingrown toe nails, urethral discharge, common symptoms such as nausea, vomiting and diarrhea, ear infections, upper respiratory infections and generalized stomach pains.

The Veteran's service treatment records also reflect that in the February 1971 helicopter accident, the Veteran suffered a slight abrasion to his abdomen possibly from the seatbelt.

On the October 1971 Report of Medical History for his separation from service, the Veteran specifically denied any low back, neck or bilateral shoulder symptoms as he denied having any lameness, swollen or painful joints, broken bones or other bone/joint deformity.   

The Board notes that the fact that these in-service documents reflect complaints of a slight abrasion to his abdomen related to the in-service helicopter accident and complaints and in-service treatments for rashes, a urinary tract infection, ingrown toe nails, urethral discharge, common symptoms such as nausea, vomiting and diarrhea, ear infections, upper respiratory infections and generalized stomach pains,  suggests that if the Veteran had been experiencing chronic problems in his low back, neck or bilateral shoulders while in service, he would not have remained silent and would not have specifically denied experiencing symptoms such as right low back, neck or bilateral shoulder pain at his separation examination and on his October 1971 Report of Medical History.

Additionally, the Veteran made no complaints specific to his left shoulder, low back or neck on a September 1986 private chiropractor report.  Instead, the September 1986 private chiropractor report noted a diagnosis of a right shoulder strain.  The Veteran specifically denied trauma or broken bones and it was noted that the Veteran's AC joint discomfort was a result of his sleeping on his side.  

The Board again notes that the fact that these records reflect complaints of a right shoulder strain from sleeping on his side suggests that had the Veteran been experiencing chronic problems in his low back, bilateral shoulders or neck since service, he would not have remained silent and would not have specifically denied experiencing symptoms such as low back, bilateral shoulders or neck pain.  

The Board finds that the Veteran's contemporaneous denials of symptoms separation distinguish the facts in this case from those in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred in finding that service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  Here, rather than relying on a complete absence of complaints, the Board is relying on the fact that the Veteran is documented as having denied a history of low back, bilateral shoulders or neck complaints on several occasions immediately after service.  

Additionally, these contemporaneous records, especially the Veteran's October 1971 separation examination, are again highly probative as they indicate that he did not have a problem with his low back, bilateral shoulders or neck at the time of his service separation.  These findings again contradict any current assertion that a low back, bilateral shoulders or neck disability existed at the time of his service discharge.  Thus, the Board finds that his documented medical history is in conflict with any assertions that his current low back, bilateral shoulders or neck symptoms have continued since service.  

The Board also does not find the Veteran's assertions of having a continuity of symptoms since his in-service helicopter accident to be credible.  As noted above, on a January 2010 Agent Orange registry examination, the Veteran reported that he had been involved in 2 helicopter crashes during service and had chronic low back pain since that time.  However, the Veteran later contradicted himself on this assertion as he reported that the onset of his back pain was in 1973 on VA examination in September 2010.  Significantly, on VA examination in September 2015, the Veteran reported that he did not have back pain in service as he first noticed the onset of back pain after service but could not recall the year.  

The Veteran also noted that he was in a 1987 motor vehicle accident but that an injury to his eye was the only injury he received in this accident.  However, private chiropractic records immediately after the 1987 motor vehicle accident reflect that the Veteran received treatment for neck and shoulder stiffness related to the motor vehicle accident.

Significantly, the September 2015 VA examiner also specifically noted that the Veteran's history for the year and onset of his low back, bilateral shoulder and neck pain was "vague and uninformative".  

As a result of the conflicting assertions of the Veteran regarding the onset of his symptoms and his noted "vague and uninformative" history regarding the onset of these symptoms that he provided the September 2015 VA examiner, the Board finds that the assertions by the Veteran of having a continuity of symptomatology since his in-service helicopter accidents are not credible and are not afforded probative value.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).

As a result, as the Veteran was not diagnosed with a low back, left shoulder, right shoulder or neck disability until many years after service, no complaints or findings were noted during the course of his medical separation, and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a low back, left shoulder, right shoulder or neck disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Regarding service connection on a direct basis, the Board again notes that while the Veteran had a documented helicopter accident in service, the Veteran's service treatment records are negative for complaints or treatments of a low back, left shoulder, right shoulder or neck disabilities.  Again, the Veteran's separation examination was negative for complaints, treatments or diagnoses related to a low back, left shoulder, right shoulder or neck disability.

Significantly, the only medical opinions addressing the etiology of the claimed low back, left shoulder, right shoulder and neck disabilities weigh against the claim as the September 2015 VA examiner opined that it was less likely than not that the Veteran's current low back, left shoulder, right shoulder and neck disabilities were causally related to his active service.

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Consequently, entitlement to service connection for low back, left shoulder, right shoulder and neck disabilities are not warranted on a direct basis.

The Board also again notes that the Veteran is claiming service connection for left shoulder, right shoulder and neck disabilities as secondary to a low back disability.

As noted above, service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2016).  

However, the Board notes that the Veteran is not currently service connected for a low back disability.  As addressed above, the Board is denying the Veteran's claim for service connection for a low back disability on the basis that there is no competent evidence that this disability is related to service.  Hence, as a matter of law, the claims for service connection for a left shoulder, right shoulder and neck disability as secondary to a low back disability are without legal merit, and must be denied as a matter of law.  See 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a low back, left shoulder, right shoulder and neck disability.  The benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b). 


B.  Sleep Apnea

The Veteran is also claiming service connection for a sleep apnea disability as secondary to a low back disability.

As noted above, service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2016).  

However, the Board notes that the Veteran is not currently service connected for a low back disability.  As addressed above, the Board is denying the Veteran's claim for service connection for a low back disability on the basis that there is no competent evidence that this disability is related to service.  Hence, as a matter of law, the claim for service connection for a sleep apnea disability as secondary to a low back disability is without legal merit, and must be denied as a matter of law.  See 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding service connection on a direct basis, while the Veteran has a current sleep apnea disability, the Veteran's service treatment records are negative for treatments or complaints related to sleep apnea.  Furthermore, the record reflects that the first documented complaint of sleep apnea is a July 2012 sleep study which noted that the Veteran had 3 apneas throughout the night.

In short, there is simply no credible or evidence or opinion even suggesting a relationship between any sleep apnea disability and service and neither the Veteran nor his representative has identified, presented, or alluded to the existence of any such medical evidence or opinion.  

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a sleep apnea disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b). 


C.  All Disabilities

The Board notes the Veteran, his representative, his wife and his coworker's contentions regarding the etiology of his claimed low back, neck, bilateral shoulder and sleep apnea disabilities.  To the extent that the Veteran, his representative, his wife and his coworker themselves contend that a medical relationship exists between his claimed low back, neck, bilateral shoulder and sleep apnea disabilities and his service or a service-connected disability, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that low back, neck, bilateral shoulder and sleep apnea disabilities, are not disabilities subject to lay diagnosis as these diagnoses require medical training.  More significantly, the Veteran, his representative, his wife and his coworker do not have the medical expertise to provide an opinion regarding the claimed low back, neck, bilateral shoulder and sleep apnea disabilities etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the September 2010 and September 2015 VA examiners provided detailed rationales in support of their opinions and cited to the relevant evidence.  For this reason, the VA examiners' opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Thus, the Veteran, his representative's, his representative, his wife and his coworker's assertions that there is a relationship between his claimed low back, neck, bilateral shoulder and sleep apnea disabilities and his service or a service-connected disability are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a left shoulder disability, to include as secondary to a low back disability is denied.

Entitlement to service connection for a right shoulder disability, to include as secondary to a low back disability is denied.

Entitlement to service connection for a neck disability, to include as secondary to a low back disability is denied.

Entitlement to a sleep disorder, to include as secondary to a low back disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


